DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This Office Action is in response to amendments and arguments received on October 22, 2020. Claim 1 has been amended. Claims 1-20 are now pending wherein claims 7-20 have been withdrawn from consideration. Claims 1-6 have been examined. This is the second Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
Further in regards to claim 1: Claim 1 claims a navigation computer, a safety verification computer, a motor controller, a computing device, and a server computer. However Applicant claim language as well as disclosure provides for a plurality of overlap between these components. For example, Applicant disclosure [0069] that describes fleet management computers 310 and/or the autonomous mobile robot 312 (e.g., utilizing at least one of the safety module 328/346 and the navigation module 326/344) that maintain a facility computing device is a separate device from the claimed computers, the navigation computer, or the safety verification computer.
Further, Applicant claims “a computing device configured to:” and then claims a plurality of steps specifically performed by the navigation computer and the safety verification computer. It is therefore unclear exactly what the claimed computing device is, (is it part of the autonomous robot, such as or perhaps including the navigation and safety verification computers? Or perhaps the fleet management computer 310?) and exactly what steps are performed by the different components claimed. Corrective action or clarification is required. 
In regards to claims 2-6: Claims 2-6 are dependent claims of claims 1, and are therefore also indefinite by virtue of depending on an indefinite claim, detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (WO 2017050358 A1) as presented on Applicant submitted Information Disclosure statement dated 04/03/2019, in view of Wurman et al. (US 20110060449 A1) herein Wurman. 
In regards to Claim 1, as best understood, Blank discloses the following: 
1. An autonomous mobile robot, (abstract) comprising: 
a navigation computer a safety verification computer, a motor controller, and a computing device, (at least Fig. 2, items 5-8, 10-12)
wherein the navigation computer is configured to generate a local travel path (at least Fig. 1, items 6, 8 and [0022]-[0027] “path”)
for navigating, by the autonomous mobile robot, a facility where the autonomous mobile robot is placed, the local travel path generated based at least in part on first sensor data from a first set of sensors associated with the autonomous mobile robot, (at least [0045] “external sensors, for example a laser ranging system 9”, [0045] “During the displacement of the robot 1 on the path, the protection management module dynamically determines a (notional) safety envelope around the robot 1 to guaranty a safe navigation of the robot 2 within the environment” and [0060] “The robot 1 advancing along path 17 detects an obstacle 16 thanks to its laser, or another sensor, behind a corner.”, see also [0047] “mission that the robot is tasked to” and [0053] “robot starts its mission”)
the first set of sensors configured to detect an obstruction in the local travel path and within a first bounded area in a first direction with respect to a first facing of the autonomous mobile robot; (at least Fig. 3a-3d, Fig. 4, [0013] “one or more safety fields” [0054]-[0060] “The 
a safety verification computer (at least Fig. 1, item 10 “safety module” and [0046] “The elements described above are represented and will be discussed, for the sake of clarity, as separate independent functional modules… the invention is limited to realization in which those functions are realized by physically distinct and separate modules”) configured to 
Blank discloses a Safety Module that is separate independent and physically distinct from mapping module 6 and computing module 8. However the modules of Blank are not explicitly computers, as best understood. However, Blank clearly suggests such an arrangement when it describes the functionality of these modules as computing trajectories, computing safety envelopes, computing a new path free from obstacle, etc. (at least [0005], [0007], [0022]) Therefore use of separate computers to embody these modules would have been obvious to a person of ordinary skill at the time of filing, with predictable results, with the motivation of maintaining physically separate and distinct hardware, for redundancy and ease of maintenance.
As best understood, Blank discloses the following:
generate a second bounded area around the autonomous mobile robot based at least in part on second sensor data from a second set of sensors associated with the autonomous mobile robot and speed information from one or more propulsion mechanisms associated with the autonomous mobile robot, (at least [0013] “at least one safety field being variable during the displacement of said mobile robot depending on said variable speed”, [0019] “the envelope has a first geometry when the robot is in a portion of the path free from obstacle and the envelope has a second geometry when the robot is approaching an obstacle on the path, said first geometry being superior to said second geometry”, see also [0032]) and 
or another sensor, behind a corner”) Further, Applicant disclosure [0033], the structure and functionality of the first set of sensors and the second set of sensors appears to be identical. Therefore this is considered to be an obvious duplication of parts. A mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, B. Duplication of Parts for details. Therefore, before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have duplicated the parts of Blank, with predictable results, with the motivation of providing sensor redundancy.
Blank discloses the following:
instruct the one or more propulsion mechanisms to cease propulsion of the autonomous mobile robot based at least in part on the second sensor data identifying the obstruction within the second bounded area, (at least [0018] “the protection management procedure further comprises adapting the speed of the mobile robot. When it is foreseen that an obstacle is going to enter into the envelope, the protection management procedure adjusts the envelope and adapts the speed of the mobile robot accordingly. Typically, the zone defined by the envelope is reduced and the speed of the robot is decreased while the robot is displacing on the path. If the obstacle is still detected in the envelope, the protection management 
the safety verification computer separate from the navigation computer; (at least Fig. 1, item 10 “safety module” and [0046], see also obviousness statements above)
a motor controller configured to control propulsion of the autonomous mobile robot via the one or more propulsion mechanisms associated with the autonomous mobile robot; (at least [0044] “motor control module 5”) and 
a computing device configured to: 
maintain a facility map of the facility; (at least [0004], [0024] and [0036] “map of the environment” and Fig. 5, step “obtain map”)
receive, from a server computer and via a wireless network, a facility path associated with a particular task; (at least [0062] “defining a mission for the robot” and Fig. 5, steps “mission definition” and “command motors to follow path”, see also previous citations)
The mission and path of Blank is not explicitly received from a server computer. However, this is taught by Wurman (at least Fig. 6, steps 602-608 and associated description in [0113], wherein resource scheduling module 92 and route planning module 94 are embodied in Fig. 2 as management module 15, described in [0031] et al. as a separate computer system from MDU 20 that meets the broadest reasonable interpretation of a server.) At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Wurman with the invention of Blank, with the motivation of reducing [the] cost of incremental changes in capacity or functionality [that] may be prohibitively expensive limiting the ability of the system to accommodate fluctuations in system throughput. (Wurman, [0003])
Blank discloses the following:
generate, by the navigation computer, the local travel path for completing the particular task based at least in part on the first sensor data from first set of sensors and the facility map; (at least Fig. 1, items 6, 8 and [0022]-[0027] “path”)
detect, by the navigation computer, the obstruction within the first bounded area based at least in part on updated first sensor data from the first set of sensors; (at least Fig. 2, item 23 and [0022]-[0027] “computing a new path free from obstacle” and [0043] “Figure 4 shows the steps of detecting an obstacle and forecasting a collision” and [0054] “Figure 3b represents the instant at which, the robot 1 navigating along the main path 17 toward point B, the scanner detects the presence of obstacle 16.”)
modify, by the navigation computer, the local travel path based at least in part on detecting the obstruction and the updated first sensor data; (at least [0022]-[0027] “computing a new path free from obstacle”, see also [0034] “computing a new path when obstacles are placed on the path” and [0060] “computation of a secondary path 19 which moves away from the obstacle 16.”)
select, by the navigation computer, a particular speed profile from one or more speed profiles based at least in part on a determination whether the obstruction is stationary or not stationary, the determination using the first sensor data; (at least [0013] “determining a speed of displacement of said mobile robot, said speed being variable depending on the determined obstacle(s)”, [0018] “When it is foreseen that an obstacle is going to enter into the envelope, the protection management procedure adjusts the envelope and adapts the speed of the mobile robot accordingly” which clearly includes adjustment of a speed profile based on an obstruction being not stationary.
modify, by the navigation computer, a current speed of the autonomous mobile robot by instructing the motor controller to update a propulsion of the one or more propulsion mechanisms for navigating the modified local travel path based at least in part on the modified local travel path and the particular speed profile, wherein the modified current speed corresponds to the particular speed profile; (at least [0056] “the obstacle management procedure includes a reduction of the speed of the robot 1 to a value vr1 that in turn causes the protection management module 11 to dynamically adopt a smaller envelope 18…The speed vr1 can be chosen by various algorithms. In a preferred variant, vr1 is chosen, taking the vehicle's deceleration capability into account, as the maximum speed that allows stopping the robot before the collision” and [0057] ““should the shrinking of the envelope 18 entailed by the speed reduction be insufficient to clear the obstacle 16, the procedure will be activated again while the robot 1 approaches obstacle 16, until a sufficient reduction of the envelope 18 is achieved or, if the obstacle 16 should be impassable by this strategy, until the robot eventually stops”)
receive, by the safety verification computer and via the motor controller, propulsion speed information of the one or more propulsion mechanisms; (at least [0013] “ii) determining a speed of displacement of said mobile robot” and “at least one safety field being variable during the displacement of said mobile robot depending on said variable speed”) and 
update, by the safety verification computer, a first size of the second bounded area around the autonomous mobile robot based at least in part on the propulsion speed information and the first direction with respect to the first facing of the autonomous mobile robot. (at least [0056] “the obstacle management procedure includes a reduction of the speed of the robot 1 to a value vr1 that in turn causes the protection management module 11 to dynamically adopt a smaller envelope 18…The speed vr1 can be chosen by various algorithms. In a preferred variant, vr1 is chosen, taking the vehicle's deceleration capability into account, as the maximum speed that allows stopping the robot before the collision” and [0057] “should the shrinking of the envelope 18 entailed by the speed reduction be insufficient to clear the obstacle 
In regards to Claim 2, as best understood, Blank discloses the following: 
2. The autonomous mobile robot of claim 1, wherein modifying the local travel path includes updating the first direction with respect to the first facing of the autonomous mobile robot to a second direction with respect to the first facing of the autonomous mobile robot. (see at least the previous citations to claim 1, as well as Figs. 3a-3d that clearly demonstrate updating a first direction to a second direction with respect to the facing of the autonomous mobile robot in order to avoid the detected obstacle.)
In regards to Claim 3, as best understood, Blank discloses the following: 
3. The autonomous mobile robot of claim 2, wherein the computing device is further configured to update, by the safety verification computer, a shape of the second bounded area based at least in part on the second direction with respect to the first facing of the autonomous mobile robot. (at least [0057] “should the shrinking of the envelope 18 entailed by the speed reduction be insufficient to clear the obstacle 16, the procedure will be activated again while the robot 1 approaches obstacle 16, until a sufficient reduction of the envelope 18 is achieved or, if the obstacle 16 should be impassable by this strategy, until the robot eventually stops”)
In regards to Claim 4, as best understood, Blank does not explicitly disclose the following: 
4. The autonomous mobile robot of claim 1, wherein the computing device is further configured to generate and maintain a third bounded area around the autonomous mobile robot based at least in part on third sensor data from a third set of sensors associated with the autonomous mobile robot.
However, Applicant disclosure does not provide any description of the third bounded area or third sensor data from a third set of sensors beyond the areas and sensors previously described. Therefore this is considered an obvious duplication of parts. A mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, B. Duplication of Parts for details. Therefore, before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have duplicated the parts of Blank, with predictable results, with the motivation of providing sensor and safety redundancy.
In regards to Claim 5, as best understood, Blank does not explicitly disclose the following: 
5. The autonomous mobile robot of claim 4, wherein the computing device is further configured to generate a signal based at least in part on the third sensor data identifying the obstruction in the third bounded area around the autonomous mobile robot.
However, Applicant disclosure does not provide any description of the signal based on the third sensor data identifying the obstruction in the third bounded area beyond the areas previously described. Therefore this is considered an obvious duplication of parts. See Duplication of parts rejection of claim 4. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blank in view of Wurman as applied to claims 1-5, in further view of Hoffman et al. (US 20120143427 A1) herein Hoffman. 
In regards to Claim 6, as best understood, Blank does not explicitly disclose the following, which is suggested by Hoffman: 
6. The autonomous mobile robot of claim 4, wherein a second size of the third bounded area is determined based at least in part on information identifying a size of an object being moved by the autonomous mobile robot. (at least [0227] “a particular rotation area 892 are selected based on the size and shape of inventory holders 30 and the type of rotational movement supported by mobile drive units 20. For example, in particular embodiments, inventory system 10 utilizes inventory holders 30 that include four similarly-dimensioned faces with each face a having a width substantially equal to or slightly smaller than the width of a cell 14 in workspace 870.  Particular embodiments may also utilize mobile drive units 20 that are capable of three-hundred and sixty degree rotations while stationary. In such embodiments, workspace 870 may include rotation areas 892 that represent a two-cell by two-cell section of workspace 870.  While FIG. 18 illustrates a particular embodiment in which rotation areas are equal in size to some whole multiple of the size of an individual cell 14, alternative embodiments of inventory system 10 may utilize rotation areas 892 having any suitable size that is larger than the size of an individual cell 14.”) At the time of filing, it would have been obvious to include the adjustable rotation areas of Hoffman with the invention of Blank, with the motivation of allowing space to rotate the mobile robot in order to raise a docking head and lift the object. (Hoffman, at least [0046])
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 102/103 have been fully considered, but are not persuasive in view of newly cited portions of Blank. Please see the rejection above for details. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

January 30, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669